DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roekens et al. (US 2013/0112702 – hereinafter Roekens) in view of Buehren et al. (US 5,255,775 – hereinafter Buehren).
Re Claims 1-3, 5, 9, 10, and 11-14:
Roekens discloses a system for orienting a beverage can, the system comprising: a cradle (700) for receiving a beverage can (10), the cradle comprising an open receiving portion extending between a top end and a bottom end (see Fig. 13); a support frame (near 710) for holding the cradle (700), the support frame (near 110) capable of providing a tilting (and rotating) movement to the cradle (700) (see paragraph [0063]) (see Figs. 1-26); but fails to teach a sensing unit for sensing a top surface of the beverage can received onto the cradle, a control unit adapted to receive a sensing information from the sensor and accordingly provide a movement instruction to the support frame, wherein when a beverage can is received onto the cradle, the control unit sends the movement instruction to the support frame so as to release the beverage can in a top upright position.


Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Roekens with that of Buehren to allow for correction of potentially improperly oriented products to be dispensed in a desired orientation.

Further Re Claim 4:


Further Re Claims 6 and 7:
Roekens discloses wherein the support frame comprises driving means (710) for providing a rotational and / or tilting movement to the cradle (700) (see Figs. 11-14).

Further Re Claim 8:
Roekens discloses wherein the system comprising comprises a functional attachment means for attaching to an external system selected from but not limited to various kind of vending machines, or the like (Examiner notes that member 700 is connected to vending machine 100) (see Figs. 1-26).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN L RANDALL, JR. whose telephone number is (571)270-5373. The examiner can normally be reached M-F: 9:00 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/K.L.R/Examiner, Art Unit 3651